                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


MICHAEL JOSEPH LOUKAS, #188443,

                    Petitioner,

                                                      CASE NO. 2:18-CV-12987
v.                                                    HON. NANCY G. EDMUNDS

TONY TRIERWEILER,

                Respondent.
__________________________________/

                                     JUDGMENT

      The above-entitled matter having come before the Court on a Petition for a Writ

of Habeas Corpus, the Honorable Nancy G. Edmunds, United States District Judge,

presiding, and in accordance with the Opinion and Order entered on this date;

      IT IS ORDERED AND ADJUDGED that the Petition for a Writ of Habeas Corpus

is DENIED and DISMISSED WITH PREJUDICE.



                                               s/ Nancy G. Edmunds
                                               NANCY G. EDMUNDS
                                               UNITED STATES DISTRICT JUDGE

Dated: May 4, 2021

I hereby certify that a copy of the foregoing document was served upon counsel of record
on May 4, 2021, by electronic and/or ordinary mail.

                                  s/Lisa Bartlett
                                  Case Manager



                                           1
